Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810264068.9, filed on March 28th, 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 10th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1 and 2 objected to because of the following informalities:  the claim limitations have numbers that makes the claims less presentable. The Examiner recommends changing the claim listing to letters, for example, a) b) c). 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claim 1 recites the limitation "the probe card" in lines 5 – 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering "the probe card" to mean "a probe card ".
8.	Claim 1 recites the limitation "the walking sequence" in lines 9 – 10. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering "the walking sequence" to mean "a walking sequence".
9.	Claim 1 recites the limitation "the control system" in line 14. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is considering "the control system" to mean "a control system".
10.	Claim 2 is rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 – 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by Pirkle et al. (US 2003/0169064 A1) (herein after Pirkle)

	In Re Claim 1, Pirkle teaches, an optimization method for an integrated circuit wafer test (Fig. 3, ¶  [0018]: The GSP (Good Sample Probe) is a prober control software program, which provides a chip testing sequence based on a statistical sampling method, and records a wafer map of test results for the chips on the wafer; The GSP basis sequence is described in the following steps with reference to FIG. 3; Examiner interpretation: the sampling method is the optimization method), wherein it includes the following steps: 1) pre-designing a number of dies and coordinates of a die for a wafer to be tested by means of the size of the wafer, the number of dies and the number of test stations that the probe card can test (Fig. 3, ¶ [0019]: 1. Based on the chip type, the wafer map is initialized. In this step, testable and non-testable areas of the wafer are defined; Fig. 3, ¶ [0020]: Once “non-testable” and “testable” areas are defined, the software divides all testable chips into twelve-chip grid cells each segment of the grid array being a 3×4-chip area; Examiner interpretation: the testable areas are the coordinates of the dies to be tested); 2) storing the coordinates of a die to be tested in a coordinate library to be tested, storing the other coordinates in a coordinate library not to be tested and designing the walking sequence of the wafer test (Fig. 3, ¶ [0020]: Once “non-testable” and “testable” areas are defined, the software divides all testable chips into twelve-chip grid cells each segment of the grid array being a 3×4-chip area. A single test chip sample is randomly selected from each segment, and the initial test list is generated; Fig. 3, ¶ [0021]: The GSP software passes the X, Y coordinates of the sample list to the prober, which tests all the selected chips; Examiner interpretation: the testable area is the coordinate library of the area to be tested; the non-testable area is the coordinate library of the area not to be tested; the sample list is the walking sequence); 3) obtaining the coordinates of a die to be tested from the coordinate library to be tested by a test system, starting the test, controlling the wafer prober to test at a specified coordinates by the control system, by means of the coordinates sent by the test system (Fig. 3, ¶ [0021]: The GSP software passes the X, Y coordinates of the sample list to the prober, which tests all the selected chips; Examiner interpretation: the GSP software is the test system, the prober is the control system); 4) the test result is returned to the test system and the test result is judged by the test system (Fig. 3, ¶ [0021]: The test results are updated on the wafer map, and test results are recorded): 1) if the test result is qualified, then put the coordinates of the die into a coordinate library that has completed the test (Fig. 3, ¶  [0022]: The sample data is then analyzed to determine if 100 percent test of the entire wafer is warranted; A minimum sample yield look-up table for each device type referenced, and the decision to sample or 100 percent probe each wafer is made based on the percent yield of the test sample.; Examiner interpretation: the sampled data is in the coordinate library that has completed the test); 2) if the test result is failed, then put the coordinates of the die into a coordinate library that has completed the test (Fig. 3, ¶ [0022]: The sample data is then analyzed to determine if 100 percent test of the entire wafer is warranted; A minimum sample yield look-up table for each device type referenced, and the decision to sample or 100 percent probe each wafer is made based on the percent yield of the test sample.; Examiner interpretation: the sampled data is in the coordinate library that has completed the test), the test system generates 8 die coordinates around the center of the coordinates of the die, and compare the 8 generated die coordinates with the coordinate library that has completed the test one by one, if the generated die coordinates already exist in the coordinate library that has completed, then remove the generated die coordinates; if the generated die coordinates not exist in the coordinate library that has completed, then add the generated die coordinates into the coordinate library to be tested (Fig. 3, ¶ [0024]: If a failure is encountered, the software enters a recursive test process known as “blob” analysis.” In this mode, the address of each of the eight die adjacent to the failing chip are pushed onto a test list stack, excluding both non-testable areas and die that have already been tested. The prober is sequenced through the new test list, updating the wafer map with test results; Examiner interpretation: the blob sequence are the 8 coordinates; the new test list is the coordinate library with the added coordinates to be tested); 5) continue to return to step 3) for the next coordinate die test until the coordinate library to be tested is tested (Fig. 3, ¶ [0024]: The failure examination and sequencing process is repeated until the entire wafer is tested); 6) processing all the coordinates testing result in the coordinate library not to be tested as being qualified (Fig. 3, ¶ [0024]: By this method, the defective areas similar in size or larger than the sample grid area are traced out by a border of 100 percent tested good die (or non-testable areas; Examiner interpretation: the non-testable areas (the coordinate library not to be tested) is part of the good die (qualified)); 7) merging the coordinate library that has completed the test and the coordinate library not to be tested, if the coordinates exist in the two libraries at the same time, the coordinate library that has completed the test is taken as Fig. 3, ¶ [0024]: All grid segments untouched by “blob analysis”, and having a good sample are assumed good, thus escaping test and reducing overall test cost. The initial sample, defect areas and good chips bordering the defect areas are the only locations that receive testing; Fig. 3, ¶ [0025]: The present invention provides a method of tracking whether or not a trim chip requires test or trim, and can distinguish between good, bad, trimmed, and untrimmed devices in the final wafer map; Examiner interpretation: the untouched areas considered good is the final result; the final wafer map is actual test graphics for subsequent processes.)

	In Re Claim 2, Pirkle teaches the limitations of claim 1, which this claim depends on.
	Pirkle further teaches, the optimization method for an integrated circuit wafer test of claim 1, wherein the specific step of pre-designing the test graphics in step 1) includes the following steps: designing the test graphics by means of the overall chip yield and the test efficiency to be achieved (Fig. 3, ¶  [0018]: The GSP (Good Sample Probe) is a prober control software program, which provides a chip testing sequence based on a statistical sampling method, and records a wafer map of test results for the chips on the wafer; The GSP basis sequence is described in the following steps with reference to FIG. 3; Examiner interpretation: the sampling method provides the yield and efficiency), firstly pre-setting the coordinates, and the edge of the wafer is the area that must be tested, take 1 or 2 die on the edge as a unit, setting one circle of the edge of the wafer as the test coordinate (Fig. 3, ¶ [0019]: A partial edge die is non-testable, a parametric test die used at contact probe is non-testable, an outer ring, edge die is non-testable, assumed “bad” due to high defect rate identification and alignment areas are non-testable, and an ugly die is non-testable, assumed “bad” as defined by a separate optical inspection process, AVI (Automated Visual Inspection), and a normal die is testable; Examiner interpretation: the testable dies bordering the non-testable edge dies and the alignment and detection area are the 1 or 2 edge unit dies; the testable dies form a circular testable area); secondly setting the middle position as required, designing the test position module and spacing value according to the product yield of the Fig. 3, ¶ [0020]: Once “non-testable” and “testable” areas are defined, the software divides all testable chips into twelve chip grid cells each Segment of the grid array being a 3x4-chip area. A single test chip sample is randomly selected from each Segment, and the initial test list is generated; Examiner interpretation: the randomly selected test chip is the test position module, the unselected chips in 3x4 chip area are the spacing value); finally combine test coordinates as design test graphics. (Fig. 3, ¶ [0021]: The GSP software passes the X, Y coordinates of the sample list to the prober, which tests all the selected chips. The test results are updated on the wafer map, and test results are recorded; Examiner interpretation: the testable area is the coordinate library of the area to be tested; the non-testable area is the coordinate library of the area not to be tested; the sample list is the walking sequence.)

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakajima (US 2001/003576 A1) Abstract: An IC test device and method are provided which can display the results of a SHMOO plot accurately by performing decisions only for the necessary portions thereof, thus shortening the time required for performing data acquisition. A test point separation section groups the test points within the testing range for the SHMOO plot into blocks. A control section performs pass/fail decisions via a testing section for test points at the vertices of the blocks, and, from the patterns of decision results, picks out those blocks for which the test results for adjacent vertices are different, and picks out as complete testing blocks for which is to be tested at all the test points included in them, those blocks which have in common an edge region which includes vertices for which the test results differ. The testing section performs pass/fail decisions for all the test points within the complete testing blocks.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866